FILED
                           NOT FOR PUBLICATION                              MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HUBEI GEZHOUBA SANLIAN                           No. 09-56629
INDUSTRIAL, CO., LTD., a company
located in Hubei Province, People’s              D.C. No. 2:06-cv-01798-FMC-SS
Republic of China and HUBEI PINGHU
CRUISE CO., LTD., a company located in
Hubei Province, People’s Republic of             MEMORANDUM *
China,

              Plaintiffs - Appellees,

  v.

ROBINSON HELICOPTER COMPANY,
INC., a California corporation,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                 Florence-Marie Cooper, District Judge, Presiding

                       Argued and Submitted March 9, 2011
                              Pasadena, California

Before: RYMER, CALLAHAN, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Robinson Helicopter Company (“RHC”) is estopped from arguing that the

judgment of the Higher People’s Court of Hubei Province in the People’s Republic

of China (PRC) in favor of Hubei Gezhouba Sanlian Industrial and Hubei Pinghu

Cruise Company (collectively, “Hubei”) is not “enforceable where rendered” under

California’s Uniform Foreign-Money Judgments Recognition Act (UFMJRA), Cal.

Civ. Proc. Code § 1713 et seq. (2006), repealed by 2007 Cal. Stat. ch. 212. See

New Hampshire v. Maine, 532 U.S. 742, 749 (2001). RHC’s failure to pay the

final PRC judgment was “clearly inconsistent” with RHC’s stipulation to the

California court that it would “abide by any final judgment rendered in the civil

action commenced in China.” See id. at 750. Moreover, accepting RHC’s

argument that the PRC judgment is no longer enforceable would create the

perception that the California court was “misled” in granting RHC’s forum non

conveniens motion and would “impose an unfair detriment” on Hubei. See id. at

750–51 (quoting Edwards v. Aetna Life Ins. Co., 690 F.2d 595, 599 (6th Cir.

1982)). The balance of equities in this case tips in favor of Hubei. Id. at 751.

Therefore, in the interest of “protect[ing] the integrity of the judicial process,” we

decline to consider RHC’s argument regarding the PRC’s domestic statute of

limitations. Id. at 749 (quoting Edwards, 690 F.2d at 598).




                                           2
      RHC’s stipulation to the California court that it would “submit to [the]

jurisdiction of the appropriate civil court in China” bars it from arguing for non-

recognition of the PRC judgment on the basis of the PRC court’s alleged lack of

personal jurisdiction. See Cal. Civ. Proc. Code § 1713.5(a)(3) (2006). The district

court’s factual finding that Robinson received sufficient actual notice of the PRC

action was not clearly erroneous, see United States v. Bell, 602 F.3d 1074, 1079

(9th Cir. 2010), and therefore Robinson’s argument for non-recognition of the PRC

judgment on the basis of a lack of adequate notice, see Cal. Civ. Proc. Code

§ 1713.4(b)(1) (2006), also fails. Finally, because RHC has not shown that

California courts may refuse to recognize foreign money judgments on grounds

other than those listed in the UFMJRA, any technical non-compliance with the

Convention on the Service Abroad of Judicial and Extrajudicial Documents in

Civil or Commercial Matters, Nov. 15, 1965, 20 U.S.T. 361, T.I.A.S. No. 6638,

cannot serve as an independent basis for non-recognition of the PRC judgment. Cf.

Cal. Civ. Proc. Code § 1713.3 (2006); Manco Contracting Co. (W.W.L.) v.

Bezdikian, 195 P.3d 604, 610 (Cal. 2008).

      AFFIRMED.




                                          3